                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0063-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    BRANDAN WILKINS,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to continue the
18   trial date (Dkt. No. 20). Defendant has filed a speedy trial waiver up to and including November
19   11, 2019. (Dkt. No. 21.) Having thorough considered the motion and Defendant’s waiver, the
20   Court FINDS that:
21      1. Taking into account the exercise of due diligence, a continuance is necessary to allow the
22          defense the reasonable time for effective preparation, including reviewing the evidence,
23          considering possible defenses, and gathering evidence material to the defense, 18 U.S.C.
24          § 3161(h)(7)(B)(iv);
25      2. Proceeding to trial absent adequate time for the defense to prepare would result in a
26          miscarriage of justice, 18 U.S.C. §3161(h)(7)(B)(i); and


     MINUTE ORDER
     CR19-0063-JCC
     PAGE - 1
 1      3. A continuance is necessary to ensure adequate time for defense investigation, effective

 2          trial preparation, and an opportunity for Defendant to benefit from these efforts. On this

 3          basis, the Court finds that the ends of justice served by granting this continuance

 4          outweigh the best interests of the public and Defendant in a speedy trial, 18 U.S.C.

 5          § 3161(h)(7)(A).

 6          Therefore, the Court GRANTS Defendant’s motion (Dkt. No. 20) and ORDERS that trial

 7   shall be continued from May 28, 2019 to October 28, 2019 at 9:30 a.m., and that the time

 8   between the date of this order and the new trial date is excludable time under the Speedy Trial
 9   Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iv) and
10   3161(h)(6). Any pre-trial motions shall be filed no later than September 13, 2019
11          DATED this 6th day of May 2019.
12                                                          William M. McCool
                                                            Clerk of Court
13
                                                            s/Tomas Hernandez
14
                                                            Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0063-JCC
     PAGE - 2
